      Case 3:17-cv-00282-DPM Document 54 Filed 06/25/20 Page 1 of 2



           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    NORTHERN DIVISION

KERRY J. NEELY                                               PLAINTIFF

v.                       No. 3:17-cv-282-DPM


ARKANSAS DEPARTMENT OF
COMMUNITY CORRECTION                                      DEFENDANT

                                ORDER

     The Court's staff received the attached email from Neely. The
Court requested Neely to hire replacement counsel by the end of this
month, Doc. 53, because of the November 2020 trial date. She says she
has tried but been unable to do so. There is no danger of a contempt
citation in these circumstances. The Court will hold an in-person status
conference at 1:30 p.m. on Thursday, 2 July 2020, in the courtroom
(Room 324) at the E.C. "Took" Gathings Federal Building, 615 S. Main
Street in Jonesboro.
     So Ordered.


                                  D.P. Marshall Jr.
                                  United States District Judge
          Case 3:17-cv-00282-DPM Document 54 Filed 06/25/20 Page 2 of 2



From: Kerry Neely <kerrynee ly100@gmail.com >
Sent: Tuesday, June 23, 2020 2:05 PM
To: Sherri Black <Sherri Black@ared.uscou rts.gov>
Subject: Dismiss my case

Eastern District - Jonesboro

Case 3:17-cv-282-DPM
Kerry J Neely
V.
Arkansas Department of Community Correction

To: The Honorable Judge D. P. Marshall, Jr.

I have tried for 6 months to find another attorney to t ake over my case since my original attorney
passed away to no ava il. I've lost count on how many attorneys I have contacted. No one seems to want
to start where another attorney left off, even though those that looked at my case, said he did an
excellent job.

I feel that my only recourse is to ask that you issue an Order of Dismissal of my case because I will not be
able to abide by your order of hiring another attorney by 6/30/20. I don't want Your Honor to find me in
Contempt of Court.

I don't have a compute r, printer or fax machine so the only way I have to send this request is by my
phone w ith email.

If I'm doing something wrong, please let me know.

Kerry Neely
115 Jenny Lynn Drive
Osceola, AR. 72370
Home Phone 870-563-0440
Cell Phone 870-815-0362
